Exhibit 10.3

409A Amendment

to the

Temecula Valley Bank

Salary Continuation Agreement for

Luther J. Mohr

Temecula Valley Bank (“Company”) and Luther J. Mohr (“Executive”) originally
entered into the Temecula Valley Bank Salary Continuation Agreement
(“Agreement”) on January 1, 2002, which was subsequently amended and restated as
a Salary Continuation Agreement on January 28, 2004. Pursuant to Article 7 of
the Agreement, the Company and the Executive hereby adopt this 409A Amendment,
effective January 1, 2005.

RECITALS

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

 

1. Section 1.1, “Change in Control”, shall be deleted in its entirety and
replaced with the following Section 1.1:

“Change in Control” shall mean a change in ownership or control of the Company
as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation. Any and all references in the Agreement to “Change of
Control” shall be replaced with “Change of Control” accordingly.

 

2. The following provision regarding “Separation from Service” distributions
shall be added as a new subsection 1.12 under Article 1, as follows:

“Separation from Service”. Notwithstanding anything to the contrary in this
Agreement, to the extent that any benefit under this Agreement is payable upon a
“Termination of Employment,” “Termination of Service,” or other event involving
the Executive’s cessation of services, such payment(s) shall not be made unless
such event constitutes a “Separation from Service” as defined in Treasury
Regulations Section 1.409A-1(h).

 

3. Section 2.1.2.1, “Lump Sum Option”, shall be deleted in its entirety and
intentionally left blank.

 

4. Section 2.1.2.2, “Payment of Lump Sum”, shall be deleted in its entirety and
intentionally left blank.

 

5. Section 2.1.2.3, “Calculation of Lump Sum Payment”, shall be deleted in its
entirety and intentionally left blank.

 

1



--------------------------------------------------------------------------------

6. Section 2.4.1, “Amount of Benefit”, shall be amended to delete the words
“Termination of Employment” from the first sentence and to replace them with the
words “said Change in Control”.

 

7. A new Section 2.5 shall be added as follows:

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, distributions under this Agreement may not commence
earlier than six (6) months after the date of a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, the participant hereto is considered a
“specified employee” (under Internal Revenue Code Section 416(i)) of the Bank if
any stock of the Bank is publicly traded on an established securities market, or
otherwise. In the event a distribution is delayed pursuant to this Section, the
originally scheduled distribution shall be delayed for six months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six
(6) months of installment payments shall be delayed, aggregated and paid instead
on the first day of the seventh month, after which all installment payments
shall be made on their regular schedule. If payment is scheduled to be made in a
lump sum, the lump sum payment shall be delayed for six (6) months and instead
be made on the first day of the seventh month.

 

8. A new Section 8.10 shall be added as follows:

Certain Accelerated Payments. The Bank may make any accelerated distribution
permissible under Treasury Regulation 1.409A-3(j)(4) to the Executive of
deferred amounts, provided that such distribution(s) meets the requirements of
Section 1.409A-3(j)(4).

 

9. A new Section 8.11 shall be added as follows:

Subsequent Changes to Time and Form of Payment. The Bank may permit a subsequent
change to the time and form of benefit distributions. Any such change shall be
considered made only when it becomes irrevocable under the terms of the
Agreement. Any change will be considered irrevocable not later than thirty
(30) days following acceptance of the change by the Plan Administrator, subject
to the following rules:

 

  (1) the subsequent deferral election may not take effect until at least twelve
(12) months after the date on which the election is made;

 

  (2) the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

2



--------------------------------------------------------------------------------

  (3) in the case of a payment made at a specified time, the election must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid.

Therefore, the foregoing changes are agreed to.

 

/s/ DONALD A. PITCHER, EVP/CFO     /s/ LUTHER J. MOHR For the Company     Luther
J. Mohr Date 12-30-2008     Date 12-30-08

 

3